                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:20-CV-00040-KDB-DSC


 GARLAND LAWS et. al.,                            )
                                                  )
                  Plaintiffs,                     )
                                                  )                    ORDER
 v.                                               )
                                                  )
 C R BARD INCORPORATED et. al.,                   )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for James Curtis Tanner and Jon C. Conlin]” (documents ##14-15) filed April 14,

2020. For the reasons set forth therein, the Motions will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell


       SO ORDERED.
                                    Signed: April 14, 2020




      Case 5:20-cv-00040-KDB-DSC Document 16 Filed 04/15/20 Page 1 of 1
